Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-8 are currently pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both a "second rail pressing plate" (Fig. 1-2) and a "first frog body" (Fig. 3).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” has been used to designate both a "rotating shaft hole" (Fig. 3) and a "second fixing bracket" (Fig. 1-2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: In paragraph 0005, line 5, "too width" appears like it should read "too wide".  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plugan (US 820,406 A).
Regarding claim 1, Plugan teaches (Fig. 1, 4, and 6): A movable point frog (30), comprising a frog assembly and a wing rail assembly (Fig. 1), wherein the wing rail assembly comprises a first wing rail (11, 26) and a second wing rail (12, 27) that are symmetrically distributed (Fig. 4); the frog assembly (Fig. 4) comprises a frog solid body (30), a first fixing bottom plate (annotated Fig. 6 below), a traction 
Regarding claim 5, Plugan teaches the elements of claim 1, as stated above. Plugan further teaches (Fig. 1, 4, and 6): the frog solid body (30) is integrally formed by a first frog body (annotated Fig. 4 below) located at a front end and a second frog body (annotated Fig. 4 below) located at a rear end, the first frog body has a triangular cross section (annotated Fig. 4 below), and the second frog body has a trapezoidal cross section (annotated Fig. 4 below); and a rotating shaft hole (31) that penetrates through the frog solid body vertically is provided at a joint between the first frog body and the second frog body (annotated Fig. 4 below), the frog solid body is assembled with the rotating shaft through the rotating shaft hole (31), and forms the rotating mechanism with the first fixing bottom plate (annotated Fig. 6 below).

    PNG
    media_image1.png
    295
    529
    media_image1.png
    Greyscale
 
Regarding claim 6, Plugan teaches the elements of claim 5, as stated above. Plugan further teaches (annotated Fig. 4 below): the first frog body (annotated Fig. 4 below) is disposed between the first wing rail (11, 26) and the second wing rail (12, 27), the second frog body (annotated Fig. 4 below) is disposed in a notch formed by the first exit rail (12, 29) and the second exit rail (11, 28), and the second frog solid body (annotated Fig. 4 below) is kept at a distance from inner side faces of both the first exit rail and the second exit rail, respectively (annotated Fig. 4 below).
Regarding claim 7, Plugan teaches the elements of claim 5, as stated above. Plugan further teaches (Fig. 1, 4, and 7): the traction apparatus (36, 41, 49) comprises a tractor (36, 41) and a pulling plate (49) fixedly connected to the bottom surface of the first frog body (Fig. 7), two ends of the pulling plate (49) are provided with a traction mounting hole (Fig. 7), respectively, and a driving end of the tractor (41) is assembled with the traction mounting hole (Fig. 1) and enables two side faces of the first frog body (annotated Fig. 4 below) to respectively abut against an inner side face of the first wing rail (11, 26) and an inner side face of the second wing rail (12, 27) tightly.


    PNG
    media_image2.png
    262
    528
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Plugan (US 820,406 A), in view of Gwang et al. (KR101701913B1, provided by examiner with translation).
Regarding claim 2, Plugan teaches the elements of claim 1, as stated above. Plugan further teaches (Fig. 4 and 6): the frog assembly (Fig. 4) further comprises a first fixing bracket (48) and two first rail pressing plates (46), the first fixing bracket (48) is fixedly disposed on the surface of the first fixing bottom plate (annotated Fig. 6 below), and the first exit rail (12, 29) and the second exit rail (11, 28) are respectively detachably connected to two sides of the first fixing bracket (48) (Fig. 4) via the first rail pressing plates (46). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Plugan to fixedly dispose the first fixing bracket on the first fixing bottom plate via a bolt, as taught by Gwang, in order to facilitate the removal of individual components for maintenance. 
Regarding claim 3, Plugan teaches the elements of claim 1, as stated above. Plugan further teaches (Fig. 4 and annotated Fig. 6 below): the wing rail assembly further comprises a second fixing bottom plate (annotated fig. 6 below), two second rail pressing plates (45), and a second fixing bracket (47) connected to the surface of the second fixing bottom plate (annotated Fig. 6 below), and the first wing rail (11, 26) and the second wing rail (12, 27) are respectively detachably connected to two sides of the second fixing bracket (47) via the second rail pressing plates (45).
Plugan does not explicitly teach that the second fixing bracket (47) is detachably connected to the surface of the second fixing bottom plate. However, Gwang teaches (Fig. 1-2): a second fixing bracket (510) is detachably connected to the surface of a fixing bottom plate (130) via a bolt (Fig. 2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Plugan to detachably connect the second fixing bracket on the fixing bottom plate via a bolt, as taught by Gwang, in order to facilitate the removal of individual components for maintenance. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Plugan (US 820,406 A), in view of Stetna (US 908,349 A).
Regarding claim 4, Plugan teaches the elements of claim 1, as stated above. Plugan does not explicitly teach that a drainage hole is provided in the surface of the first fixing bottom plate, between 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Plugan to include a drainage hole on the fixing bottom plate, as taught by Stetna, in order to “permit moisture to drain through the plate at these points and also to allow small particles of dirt, etc., to sift therethrough” (Stetna, page 1, col. 2, lines 70-75). 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 8, the prior art fails to teach that the fixing assembly comprises symmetrically distributed fixing apparatuses, each fixing apparatus comprises a connecting plate and two limiting plates, two ends of the connecting plate are respectively fixedly disposed on the surfaces of the first fixing bottom plate and the second fixing bottom plate via a bolt, and the two limiting plates are fixed on the first fixing bottom plate and the second fixing bottom plate via bolts and abut against the two ends of the connecting plate tightly. While Plugan teaches a connecting plate (annotated Fig. 6 below) that may be interpreted as the fixing apparatus used to connect the wing rail assembly and the frog assembly, the examiner finds no obvious reason to modify the fixing assembly such that it also includes two limiting plates symmetrically distributed and fixed on the first fixing bottom plate and the second fixing bottom plate via bolts and abut against the two ends of the connecting plate tightly (see annotated Fig. 6 below). Such a modification would require improper hindsight reasoning. 

    PNG
    media_image1.png
    295
    529
    media_image1.png
    Greyscale


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-7083149-B2: Teaches a cross frog of a grooved rail junction plate having a cross frog tip movably arranged on a sliding plate, wing rails running along the cross frog tip, as well as auxiliary rails transitioning into connecting bars.
US-1585537-A: Teaches tile pivoted frog point 12, two wing rails, two exit rails, and a traction device for pivotally rotating the frog point.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617